FOR IMMEDIATE RELEASE CONTACT:THOMAS C. ELLIOTT CHIEF FINANCIAL OFFICER RESOURCE AMERICA, INC. ONE CRESCENT DRIVE, SUITE 203 PHILADELPHIA, PA 19112 215/546-5005, 215/546-4785 (fax) RESOURCE AMERICA, INC. REPORTS OPERATING RESULTS FOR THE THIRD FISCAL QUARTER ENDED JUNE 30, 2010 Philadelphia, PA, August 4, 2010 - Resource America, Inc. (NASDAQ: REXI) (the "Company”) reported adjusted income from continuing operations attributable to common shareholders, a non-GAAP measure, of $555,000, or $0.03 per common share-diluted, for the third fiscal quarter ended June 30, 2010 and an adjusted loss from continuing operations attributable to common shareholders of $221,000, or $0.01 per common share-diluted, for the nine months ended June 30, 2010, as compared to an adjusted loss from continuing operations attributable to common shareholders of $126,000, or $0.01 per common share-diluted, and $14.9 million, or $0.81 per common share-diluted, for the third fiscal quarter and nine months ended June 30, 2009, respectively.A reconciliation of the Company’s reported GAAP loss from continuing operations attributable to common shareholders to adjusted income (loss) from continuing operations attributable to common shareholders, a non-GAAP measure, is included as Schedule I to this release. For the third fiscal quarter and nine months ended June 30, 2010, the Company reported a loss from continuing operations attributable to common shareholders of $5.3 million, or $0.28 per common share-diluted, and $5.6 million, or $0.29 per common share-diluted, respectively, as compared to a loss from continuing operations attributable to common shareholders of $126,000, or $0.01 per common share-diluted, and $14.9 million, or $0.81 per common share-diluted, for the third fiscal quarter and nine months ended June 30, 2009, respectively. The Company’s results for the third fiscal quarter and nine months ended June 30, 2010 include a non-cash charge of $8.0 million in connection with the sale of a leasing portfolio held by the Company’s commercial finance business. The proceeds from this transaction enabled the Company’s commercial finance business to fully repay and terminate its warehouse line of credit with PNC Bank, N.A.In addition, the results for the third fiscal quarter and nine months ended June 30, 2010 include $4.3 million and $3.0 million, respectively, in state tax benefits that were eliminated due to losses generated by the Company’s commercial finance business. Jonathan Cohen, CEO and President commented, “During our third quarter we continued to make major strides in deleveraging the Company and focusing on our asset management businesses. While we did incur a non-cash charge in selling the leasing portfolio, it enabled us to reduce our balance sheet borrowings by almost 70% during the quarter. Without this non-cash charge, the Company would have returned to profitability. We were pleased to see the continued progress in our real estate and fund management businesses and through our management of Resource Capital Corp. As we recently announced, we are focused on completing the transformation of our Company in a way that realizes the highest value for our shareholders and allows us to take advantage of the tremendous opportunities we see ahead in our core strengths.” The Company also reported: · Settlement of Legacy Portfolio Asset.On June 23, 2010, Resource Real Estate received $4.6 million in settlement of a discounted loan in connection with the sale of a property in Washington, DC by its owner and recorded a gain of $1.7 million. This was the 2nd highest valuation in the DC area in the last 2 years. · Resource Real Estate Opportunity REIT, Inc.Resource Real Estate filed a $750.0 million registration statement with the Securities and Exchange Commission on July 7, 2009 for Resource Real Estate Opportunity REIT, Inc., of which Resource Real Estate is the external manager.The registration statement became effective during June 2010. · Debt Reduction.As of June 30, 2010, the Company reduced its total consolidated borrowings outstanding to $44.9 million from $191.4 million as of September 30, 2009, a decrease of $146.5 million (77%).At June 30, 2010, borrowings include $14.6 million of corporate revolving debt, $13.9 million of senior notes, net of a discount, and $16.4 million of other debt, of which $13.5 million is in mortgage debt secured by the underlying properties. · Adjusted Revenues and Adjusted Operating Income (Loss) − Non-GAAP Measures.For the third fiscal quarter and nine months ended June 30, 2010, the Company reported adjusted revenues of $25.3 million and $67.5 million, respectively, as compared to $22.3 million and $81.4 million for the third fiscal quarter and nine months ended June 30, 2009, respectively.For the third fiscal quarter and nine months ended June 30, 2010, the Company reported adjusted operating income of $2.1 million and $2.6 million as compared to an adjusted operating loss of $407,000 and adjusted operating income of $7.0 million for the third fiscal quarter and nine months ended June 30, 2009, respectively.Adjusted revenues and adjusted operating income (loss) include $44,000 of pre-tax fair value losses and exclude $2.6 million of pre-tax fair value gains for the third fiscal quarter and nine months ended June 30, 2010, respectively, as compared to $263,000 and $226,000 of pre-tax fair value gains for the third fiscal quarter and nine months ended June 30, 2009, respectively.Adjusted operating income (loss) also includes $7.2 million and $7.7 million of pre-tax losses on the sale of leases and loans for the third fiscal quarter and nine months ended June 30, 2010, respectively, as compared to $71,000 and $390,000 of pre-tax gains on the sale of leases and loans for the third fiscal quarter and nine months ended June 30, 2009, respectively. A reconciliation of the Company’s total GAAP revenues and GAAP operating (loss) income to adjusted revenues and adjusted operating income (loss) is included in Schedule II to this release. Assets Under Management The following table details the Company’s assets under management by operating segment, which decreased by $1.7 billion (12%) from June 30, 2009 to June 30, 2010: At June 30, 2009 Financial fund management $ billion $ billion Real estate billion billion Commercial finance billion billion $ billion $ billion A description of how the Company calculates assets under management is set forth in Item 1 of the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2009. Book Value As of June 30, 2010, the Company’s GAAP book value per common share was $7.55 per share.Total stockholders’ equity was $138.0 million as of June 30, 2010 as compared to $131.4 million as of June 30, 2009.Total common shares outstanding were 18,261,250 as of June 30, 2010 as compared to 17,950,360 as of June 30, 2009. Other Highlights for the Third Fiscal Quarter Ended June 30, 2010 and Recent Developments · On July 27, 2010, the Company announced that its Board of Directors formed a Special Committee, consisting entirely of independent directors, to identify and evaluate strategic alternatives for the Company to enhance shareholder value. · In May 2010, Resource Real Estate earned a $642,000 promoted return in connection with the sale of an asset in Pittsburgh, PA owned with a joint venture partner. · In April 2010, Resource Real Estate purchased three loans on behalf of Resource Capital Corp, a REIT that it manages, from the U.S. Department of Housing and Urban Development for approximately $44.2 million with an existing joint venture partner. These loans are secured by multifamily rental properties located in Atlanta Georgia, Cleveland Ohio and Prince George County Maryland. In connection with the purchase of these three loans, the Company will receive asset management and property management fees in the future. · As of July 2010, Resource Real Estate Opportunity Fund L.P. (“RRE Opportunity Fund”) has sold 45 of 49 units in a Kansas City, Missouri condominium, that it acquired in June 2009, generating gross sales proceeds of approximately $10.4 million. RRE Opportunity Fund’s total acquisition costs were $9.0 million. · Resource Real Estate Management, Inc., the Company’s property management subsidiary, increased the apartment units it manages to 13,724 units at 51 properties as of June 30, 2010 from 12,134 units at 50 properties as of June 30, 2009. · In May 2010, LEAF Financial Corporation, on behalf of two affiliates, completed two securitization transactions totaling $210 million, both of which were term funded by the issuance of contract-backed notes. LEAF will continue to service these securitization pools. · The Company reduced its borrowings to $44.9 million at June 30, 2010, a decrease of $146.5 million from September 30, 2009.This decrease primarily reflects the repayment and termination of the commercial finance credit facility, which had a $136.5 million balance at September 30, 2009. · The Company’s Board of Directors authorized the payment on July 30, 2010 of a $0.03 cash dividend per share on the Company’s common stock to holders of record as of the close of business on July 19, 2010. · Resource Capital Corp. (NYSE:RSO), paid a cash dividend of $0.25 per common share for its second quarter ended June 30, 2010. Resource America, Inc. is a specialized asset management company that uses industry specific expertise to evaluate, originate, service and manage investment opportunities for its own account and for outside investors in the real estate, commercial finance and financial fund management sectors. For more information, please visit our website at www.resourceamerica.com or contact investor relations at pkamdar@resourceamerica.com. Statements made in this release include forward-looking statements, which involve substantial risks and uncertainties.The Company’s actual results, performance or achievements could differ materially from those expressed or implied in this release and its other reports filed with the Securities and Exchange Commission.For information pertaining to risks relating to these forward-looking statements, reference is made to the section “Risk Factors” contained in Item 1A of the Company’s Annual Report on Form 10-K and in other of its public filings with the Securities and Exchange Commission.The Company undertakes no obligation to update or revise any forward-looking statements to reflect new or changing information or events except as may be required by law. A written prospectus, relating to the securities to be offered by Resource Real Estate Opportunity REIT, Inc., may be obtained by contacting Chadwick Securities, Inc., 1845 Walnut Street, 10th Floor, Philadelphia, PA 19103. This press release shall not constitute an offer to sell or a solicitation of an offer to buy any of the securities described herein, nor shall there be any sale of these securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. The remainder of this release contains the Company’s unaudited consolidated balance sheets, consolidated statements of operations, consolidated statements of cash flows, reconciliation of GAAP loss from continuing operations attributable to common shareholders to adjusted income (loss) from continuing operations attributable to common shareholders and reconciliation of GAAP revenues to adjusted revenues and reconciliation of GAAP operating (loss) income to adjusted operating income (loss). RESOURCE AMERICA, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, September 30, (unaudited) ASSETS Cash $ $ Restricted cash Receivables Receivables from managed entities and related parties, net Investments in commercial finance - held for investment, net Investments in commercial finance - held for sale, net Investments in real estate, net Investment securities available-for-sale, at fair value Investments in unconsolidated entities Property and equipment, net Deferred tax assets Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Accrued expenses and other liabilities $ $ Payables to managed entities and related parties Borrowings Deferred tax liabilities Total liabilities Commitments and contingencies Equity: Preferred stock, $1.00 par value, 1,000,000 shares authorized; none outstanding - - Common stock, $.01 par value, 49,000,000 shares authorized; 28,154,910 and 27,757,849 shares issued, respectively (including nonvested restricted stock of 762,310 and 552,461, respectively) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost; 9,131,350 and 9,213,665 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Noncontrolling interests ) Total equity Total liabilities andequity $ $ RESOURCE AMERICA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended Nine Months Ended June 30, June 30, REVENUES: Real estate $ Commercial finance Financial fund management COSTS AND EXPENSES: Real estate Commercial finance Financial fund management General and administrative Loss (gain) on sale of leases and loans ) ) Provision for credit losses Depreciation and amortization OPERATING (LOSS) INCOME ) ) ) OTHER (EXPENSE) INCOME: Total other-than-temporary impairment losses on investment securities ) − ) ) Portion recognized in other comprehensive loss − Net other-than-temporary impairment losses recognized in earnings ) − ) ) Loss on sale of loans and investment securities, net ) − ) ) Interest expense ) Other income, net ) Loss from continuingoperations before taxes ) Income tax benefit ) Loss from continuing operations ) Loss from discontinued operations, net of tax (1
